Gilbert, J.,
dissenting. Under the evidence in the case John T. 'Suthers and a woman occupied room 718 in the Winecoff Hotel on the night of June 10th, 1922, and were seen in the hotel the next day. From this evidence the jury would have been authorized, nothing appearing to the contrary, to find that the name “John T. Suthers and wife,” written on the hotel register of'the date mentioned, was written by John T. Suthers. Accordingly the hotel register with the entry was admissible in evidence. This fact being considered, the court did not err, in my opinion, in admitting the *725letter mentioned in the second headnote and corresponding division of the opinion, based on the theory that it was the same handwriting as that upon the hotel register. For these reasons I dissent from the rulings in the first and second headnotes and corresponding divisions of the opinion.